Citation Nr: 0833188	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant; D.J.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1976 to August 1979 and from April 1980 to January 
1987.  He then served in the U.S. Army Reserve (USAR) from 
January 1987 to July 2002, which includes relevant periods of 
active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge to present testimony on the issue on appeal in a 
videoconference hearing held from Washington, DC in May 2007.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board for 
further development in July 2007.  As the RO did not 
substantially comply by completing the necessary actions 
identified in that remand, the Board must now return the 
claims file for the requested development to be completed.  
While the further delay of this case is regrettable, due 
process considerations require such action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for degenerative joint 
disease of the thoracic and lumbar spine.  He contends that 
the previously diagnosed bursitis of the shoulder and 
bilateral knee pain that he experienced during active duty 
service were early manifestations of his current degenerative 
spine disease, and that direct service connection is 
warranted on this basis.  See Veteran's statement, October 
2004.  Alternatively, he contends that his current back 
condition is secondary to his service-connected 
patellofemoral syndrome of the bilateral knees, which he 
originally claimed as degenerative bone disease and bursitis 
of the knees.  See Representative's statement, June 2008; 
Decision Review Officer (DRO) decision, February 2007. 

 The previous remand requested that the exact dates of the 
veteran's periods of ACDUTRA service be ascertained.  A list 
of these dates is not present in the record.  As such, this 
development step must be performed.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

A review of the record also reveals that there are 
outstanding VA outpatient clinical records from the VA 
Medical Center in Richmond, Virginia.   All records from this 
facility pertaining to this veteran must be obtained, 
specifically to include reports of diagnostic testing 
conducted.  

Finally, the veteran must be afforded a contemporaneous VA 
spine exam to include a medical opinion that addresses all 
relevant theories of entitlement and addresses the necessary 
rating criteria.  

Accordingly, the case is REMANDED for the following action:

1. Contact the proper authorities and 
obtain a complete listing of all periods 
of active duty service for this veteran, 
specifically to include precise dates of 
all periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA) performed during this 
veteran's enlistment in the U.S. Army 
Reserve.

2.  Obtain all outpatient clinical 
records pertaining to this veteran from 
the VA Medical Center in Richmond, 
Virginia.  Specifically, ensure that the 
records obtained include documentation of 
the veteran's treatment by the neurology 
department from August 1997 to the 
present and includes reports of all 
diagnostic testing conducted such as 
nerve conduction studies, computed 
tomography (CT) scans, and magnetic 
resonance imaging (MRI).   

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

4.  AFTER completion of the above 
development efforts, schedule the 
veteran for a new compensation and 
pension examination of the spine.  The 
examiner must review the entire claims 
file and respond to the following: 

       A.  Identify all spine disabilities 
currently present and specify an 
approximate date of onset for the 
condition, to the extent that a relative 
time frame may be determined.
       B.  Determine whether it is at least 
as likely as not that the veteran's 
diagnosed in-service knee and shoulder 
conditions represent an early 
manifestation of the veteran's current 
back condition.
       C.  Determine whether any current 
spine disability was otherwise incurred 
during any period of active duty 
service.
       D.  If no spine disability was 
incurred during active duty military 
service, determine whether it is at 
least as likely as not that any such 
disability was permanently aggravated by 
a subsequent period of ACDUTRA service.
       E. Determine whether it is at least 
as likely as not that any diagnosed back 
disability is due to, or has been 
permanently aggravated by a service-
connected disability. 

The examiners should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner must provide a complete 
rationale for all opinions expressed.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative must then be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




